                                          Case 3:20-cv-03554-CRB Document 11 Filed 06/10/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     CHRISTIAN CATHEDRAL,                                  Case No. 20-cv-03554-CRB
                                   9                     Plaintiff,
                                                                                               ORDER DENYING TEMPORARY
                                  10              v.                                           RESTRAINING ORDER
                                  11     ERICA PAN,
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13           Christian Cathedral requests a temporary restraining order “enjoining the enforcement of a
                                  14   public health order which allows school graduation ceremonies of up to 25 persons but does not
                                  15   allow religious worship services held with identical numbers and health protocols.” Mot. (dkt. 7)
                                  16   at 3. Because the current record does not adequately support Christian Cathedral’s crucial factual
                                  17   allegation that Alameda County treats graduation ceremonies and worship services differently, the
                                  18   request for a TRO is denied.
                                  19           A TRO is an “extraordinary remedy” that should only be awarded upon a clear showing
                                  20   that the plaintiff is entitled to such relief. See Winter v. Natural Res. Def. Council, Inc., 555 U.S.
                                  21   7, 22 (2008). The party seeking a TRO must establish: (1) a likelihood of success on the merits;
                                  22   (2) a likelihood of irreparable harm absent preliminary relief; (3) that the balance of equities tips in
                                  23   the plaintiff’s favor; and (4) that an injunction is in the public interest. See id. at 20.
                                  24   Alternatively, the moving party must demonstrate that “serious questions going to the merits were
                                  25   raised and the balance of hardships tips sharply in the plaintiff’s favor,” and that the other two
                                  26   Winter elements are met. Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th Cir.
                                  27   2011). The “[l]ikelihood of success on the merits is the most important Winter factor.” Disney
                                  28   Enters., Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017) (internal quotation marks
                                           Case 3:20-cv-03554-CRB Document 11 Filed 06/10/20 Page 2 of 3




                                   1   omitted).

                                   2          On the current record, Christian Cathedral fails to satisfy this standard. Its constitutional

                                   3   claims depend on its contention that Alameda County allows in-person graduation ceremonies

                                   4   which comply with certain strict safety protocols, but not in-person worship services that comply

                                   5   with identical requirements. See Mot. at 3. But Christian Cathedral’s evidence does not

                                   6   adequately support this allegation.

                                   7          Because the church has a K-12 school, Patten Academy, it received guidelines for in-

                                   8   person graduation ceremonies from the Alameda County Health Officer. Montgomery Decl.

                                   9   (dkt. 7-1) ¶¶ 7–8. Among other rules, those guidelines require that any attendee showing signs of

                                  10   infection with COVID-19 “enter a separate room . . . and be sent home as soon as possible.”

                                  11   Compl. Ex. 1 (dkt. 1-1) at 2. Christian Cathedral surmised from the reference to “a separate

                                  12   room” that an in-person graduation ceremony could itself be held in a room—that is to say,
Northern District of California
 United States District Court




                                  13   indoors. Mot. at 4. It also reasoned that if an in-person graduation ceremony was allowed, an in-

                                  14   person worship service should be too, so long as it followed the same guidelines. Montgomery

                                  15   Decl. ¶ 8. Christian Cathedral wrote the County to inquire whether in-person worship services

                                  16   could be conducted pursuant to the guidelines issued for graduation ceremonies. Compl. Ex. 2

                                  17   (dkt. 1-1). The County did not respond. Montgomery Decl. ¶ 8. The church then sent another

                                  18   letter, indicating that it planned to hold both a graduation ceremony and worship services in its

                                  19   sanctuary. Compl. Ex. 3 (dkt. 1-1). The County’s Health Officer, Dr. Erica Pan, responded that

                                  20   both events were prohibited by the County’s public health orders, because they were to be held

                                  21   indoors. Compl. Ex. 4 (dkt. 1-1). Dr. Pan clarified that only outdoor graduation ceremonies were

                                  22   allowed under the guidelines.1 Id.

                                  23          This record does not support Christian Cathedral’s contention that worship services are

                                  24   treated less favorably than graduation ceremonies. On the contrary, it shows that the proposed

                                  25   graduation ceremony and worship services were prohibited for the same reason: because they were

                                  26
                                  27
                                       1
                                         The Court rejects Christian Cathedral’s characterization of Dr. Pan’s letter as “walk[ing] back”
                                       the rules for graduation ceremonies. See Mot. at 8. It appears that Dr. Pan simply sought to
                                  28   clarify the (unfortunately) ambiguous original guidelines. See Compl. Ex. 4, see also Compl.
                                       Ex. 1 at 2.
                                                                                        2
                                          Case 3:20-cv-03554-CRB Document 11 Filed 06/10/20 Page 3 of 3




                                   1   to be held indoors. Christian Cathedral does not appear to dispute that the Constitution allows

                                   2   identical public health restrictions on worship services and graduation ceremonies. See generally

                                   3   Mot.; see also South Bay United Pentecostal Church v. Newsom, 590 U.S. ___, No. 19A1044, at 2

                                   4   (2020) (Roberts, C.J., concurring). At most, this record shows that the County promulgated

                                   5   confusing guidelines, not that it violated the First or Fourteenth Amendments.

                                   6          Because Christian Cathedral has not satisfied the demanding standard for a temporary

                                   7   restraining order, its request is denied. Denial is without prejudice to a later motion for a

                                   8   preliminary injunction based on a more adequate record.

                                   9          IT IS SO ORDERED.
                                  10          Dated: June 6, 2020
                                                                                              CHARLES R. BREYER
                                  11                                                          United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
